                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

HEALTHPLAN SERVICES, INC.,

      Plaintiff,
v.                                               Case No. 8:18-cv-2608-T-23AAS

RAKESH DIXIT, et al.,

      Defendants.
_________________________________________/

                                     ORDER

      This order follows yesterday’s discovery conference. For the reasons stated at

the hearing, the following is ORDERED:

      1.    HealthPlan’s oral motion to designate permanent lead counsel for the

            Dixit defendants (Rakesh Dixit, Knowmentum, Media Shark) (Doc. 130)

            is GRANTED. By August 2, 2019, the Dixit defendants must file a

            notice confirming who will be the Dixit defendants’ permanent lead

            counsel for the remainder or the case. If Dustin Deese will not be

            permanent lead counsel for the remainder of the case, the Dixit

            defendants must state in the notice who will be permanent lead counsel.

            Lead counsel must be prepared for, and attend, all future hearings; have

            full settlement authority; and represent the Dixit defendants for

            purposes of Local Rule 3.01(g)’s meet-and-confer requirement.

      2.    HealthPlan’s oral motion to compel the Dixit defendants to correct the


                                         1
     Bates prefixes and numbers on documents responsive to discovery

     requests (Doc. 131) is GRANTED. By 12:00 p.m. on August 26, 2019,

     the Dixit defendants must provide HealthPlan with documents

     responsive to discovery requests and those documents must contain

     Bates prefixes and numbers accurately reflecting which defendant

     produced the document.

3.   HealthPlan’s oral motion to compel supplemental responses to Dixit

     Requests for Production Numbers 12, 17, 21, 24, 25, 26, 27, 30, 35, 38;

     Knowmentum Requests for Production Numbers 16, 21, 22, 30, 46, 48,

     49, 58, 61; and Media Shark Requests for Production Numbers 21, 31,

     59, 65, 68, 72 (Doc. 132) is GRANTED. By August 12, 2019, the Dixit

     defendants must amend their written responses to these discovery

     requests. Also, by 12:00 p.m. on August 26, 2019, the Dixit defendants

     must produce the first batch of documents responsive to these discovery

     requests.    Simultaneously, the Dixit defendants must provide

     HealthPlan with a reasonable estimate of the timeframe in which the

     Dixit defendants will produce the remaining responsive documents.

4.   HealthPlan’s oral motion to compel the Kutsomarkos defendants (Feron

     Kutsomarkos and E-Integrate) to identify by Bates numbers which

     documents are responsive to which requests (Doc. 133) is GRANTED.

     By August 2, 2019, HealthPlan must provide the Kutsomarkos

                                 2
     defendants with PDFs and a map of native documents and folders.

     Then, by 12:00 p.m. on August 26, 2019, the Kutsomarkos defendants

     must identify by Bates numbers which documents are responsive to

     which requests.

5.   HealthPlan’s oral motion to compel amended responses to Kutsomarkos

     Requests for Production Numbers 26, 31, and 43 (Doc. 134) is

     GRANTED. By 12:00 p.m. on August 26, 2019, Kutsomarkos must

     amend his responses to these discovery requests to reflect attorney

     Shyamie Dixit’s representations at the July 29th discovery conference.

6.   HealthPlan’s oral motion to compel amended responses to E-Integrate

     Requests for Production Number 47 (Doc. 135) is GRANTED. By 12:00

     p.m. on August 26, 2019, E-Integrate must amend its responses to

     these    discovery   requests       to   reflect   attorney   Shyamie   Dixit’s

     representations at the July 29th discovery conference.

7.   HealthPlan’s oral motion to compel privilege logs from the defendants

     (Doc. 136) is GRANTED.          By September 9, 2019, any defendant

     withholding a responsive document on the basis of privilege or work

     product protection must produce to Health Plan a privilege log

     identifying documents withheld as privileged. The privilege log must

     contain:

             a.    the Bates number of the withheld document;

                                     3
           b.      a description of the document;

           c.      the document’s date;

           d.      the author of the document;

           e.      purpose for which the document was created and

                   transmitted;

           f.      the subject of the document;

           g.      the persons to whom the document is addressed;

           h.      the persons indicated thereon as having received copies;

                   and

           i.      any other facts relevant to the elements of the particular

                   privilege or protection asserted.

8.   The joint oral motion to compel phone numbers and addresses, if known,

     for individuals disclosed in a party’s initial disclosures (Doc. 137) is

     GRANTED. By August 12, 2019, if any party wants an address or

     phone number of an individual listed on the opposing party’s Rule 26

     initial disclosures, that party must submit its request to the opposing

     party. Then, by August 19, 2019, the responding party must provide

     the most recent address or phone number, if known, of the requested

     individual.

9.   The Kutsomarkos defendants’ oral motion to compel Requests for

     Production Numbers 15, 17, 26, and 27 (Doc. 138) is GRANTED. By

                                   4
      12:00 p.m. on August 26, 2019, and consistent with its representations

      in the parties’ notice of the discovery disputes, HealthPlan must produce

      documents responsive to these discovery requests.

10.   HealthPlan’s oral motion to compel the Dixit defendants to respond to

      HealthPlan’s interrogatories (Doc. 139) is GRANTED. By 12:00 p.m.

      on August 26, 2019, the Dixit defendants must respond to HealthPlan’s

      interrogatories.

11.   HealthPlan’s motion to compel depositions (Doc. 120) is GRANTED to

      the extent that, if requested by HealthPlan, the records custodian

      depositions for Knowmentum, Media Shark, E-Integrate, Rakesh Dixit,

      and Feron Kutsomarkos must be completed between September 3,

      2019, and September 12, 2019.

12.   The joint oral motion for a follow-up discovery conference (Doc. 140) is

      GRANTED. A follow-up discovery conference is set for September 20,

      2019, at 10:00 a.m. in Tampa Courtroom 10B. By September 17th,

      the parties must file a joint notice that lists any outstanding discovery

      issue.   The notice must also include the parties’ discovery plan for

      September and October, including scheduled depositions and remaining

      document productions and written discovery responses. Counsel for

      both parties must arrive at the courthouse by 9:00 a.m. to discuss any

      outstanding discovery issues and to resolve any pending motions. The

                                   5
     parties may meet and confer in one of the conference rooms in front of

     Courtroom 10B.    If the parties need more room, they must contact

     chambers to locate another suitable space for this meeting. Rakesh

     Dixit and Feron Kutsomarkos must personally attend the September

     20th discovery conference.

ENTERED in Tampa, Florida, on July 30, 2019.




                                  6
